      Case 2:13-cr-00279-SM-DEK Document 241 Filed 12/16/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                         No. 13-279

TAUREAUN OKEITH JACKSON                                        SECTION “E”



                                    ORDER AND REASONS

       Before the Court is Taurean Okeith Jackson’s Motion for Reconsideration 1 of the

Court’s denial of his Motion for Compassionate Release. 2 For the reasons that follow, the

motion is DENIED.

                                      BACKGROUND

       On February 3, 2015, Jackson pleaded guilty to conspiracy to commit sex

trafficking of children, in violation of Title 18, United States Code, Sections 1591 and

1594(a) and attempted obstruction of enforcement of the sex trafficking statute, in

violation of Title 18, United States Code, Section 1591(d). 3 Jackson’s conviction was the

result of his attempt to operate a prostitution enterprise and his trafficking of a minor. 4

On July 15, 2015, the Court sentenced Jackson to a below-guidelines sentence of 270

months of imprisonment followed by 10 years of supervised release. 5 Jackson is currently

housed at Tucson USP with a projected release date of November 24, 2032. 6 Jackson is

30 years old. 7



1 R. Doc. 240.
2 R. Doc. 236.
3 R. Doc. 72.
4 R. Doc. 114, ¶¶ 18–23.
5 R. Doc. 117.
6 https://www.bop.gov/inmateloc/.
7 R. Doc. 224 at 12.


                                             1
       Case 2:13-cr-00279-SM-DEK Document 241 Filed 12/16/20 Page 2 of 3




        On June 1, 2020, Jackson filed a Motion for Compassionate Release. 8 The

Government filed an opposition to Jackson’s motion. 9 On July 8, 2020, the Court issued

an Order and Reasons denying Jackson’s Motion for Compassionate Release. 10 On

November 23, 2020, Jackson filed the instant Motion for Reconsideration. 11

                                      LAW AND ANALYSIS

        Though motions for reconsideration in criminal actions “are nowhere explicitly

authorized in the Federal Rules of Criminal Procedure, they are a recognized legitimate

procedural device.” 12 The Fifth Circuit has held that if a motion for reconsideration is filed

within twenty-eight days after entry of the judgment from which relief is being sought,

the motion is treated as a motion to alter or amend under Rule 59(e). 13 In this case, the

Court denied Jackson’s initial request for compassionate release on July 8, 2020,

reasoning the § 3553(a) factors weigh against reducing Jackson’s sentence. 14 Jackson filed

his Motion for Reconsideration on November 23, 2020, 15 far outside of the twenty-eight

day window. Accordingly, Jackson’s Motion for Reconsideration was not timely filed.

        A motion for reconsideration under Rule 59(e) “calls into question the correctness

of a judgment.” 16 A Rule 59(e) motion “is not the proper vehicle for rehashing evidence,

legal theories, or arguments that could have been offered or raised before the entry of

judgment.” 17 Instead, a Rule 59(e) motion merely allows “a party to correct manifest


8 R. Doc. 224. Defendant also filed a Supplemental Motion for Compassionate Release. R. Doc. 226.
9 R. Doc. 227. Defendant filed a reply to the Government’s opposition. R. Doc. 235.
10 R. Doc. 236.
11 R. Doc. 240.
12 United States v. Cotto, 2020 WL 3832809 at *1 (E.D. La. July 8, 2020) (quoting United States v. Lewis,

921 F.2d 563, 564 (5th Cir. 1991)); see also Fed. R. Civ. P. 59(e) (“A motion to alter or amend a judgment
must be filed no later than 28 days after the entry of judgment.”).
13 Shepherd v. Int’l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir. 2004).
14 R. Doc. 236.
15 R. Doc. 240.
16 Templet v. HydroChem, Inc., 367 F.3d 437, 478 (5th Cir. 2004).
17 Id.


                                                    2
        Case 2:13-cr-00279-SM-DEK Document 241 Filed 12/16/20 Page 3 of 3




errors of law or fact or to present newly discovered evidence.” 18 Even if Jackson’s motion

had been timely filed, the Court has already determined compassionate release is

inappropriate in this case in light of the § 3553(a) factors. 19 In its previous Order and

Reasons, the Court reasoned “[g]iven Jackson’s criminal history and the violent nature of

his offense, the Court finds Jackson poses a danger to the safety of the community and is

not entitled to a reduction in his sentence.” 20 Accordingly, the Court again finds that the

§ 3553(a) factors weigh against reducing Jackson’s sentence.

                                     CONCLUSION

        IT IS ORDERED that Petitioner Taurean Okeith Jackson’s Motion for

Reconsideration 21 of the Court’s denial of his Motion for Compassionate Release 22 is

DENIED.


        New Orleans, Louisiana, this 16th day of December, 2020.


                                          ______________________ _________
                                                   SUSIE MORGAN
                                            UNITED STATES DISTRICT JUDGE




18 Id.
19 R. Doc. 236 at 5.
20 Id.
21 R. Doc. 240.
22 R. Doc. 236.


                                             3
